Order filed October 16, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00745-CV
                                   ____________

  MICHAEL COLEMAN AND ROCO MANAGEMENT LLC, Appellants

                                         V.

                           BRIAN CWEREN, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1102359

                                    ORDER

      The notice of appeal in this case was filed August 22, 2018. To date, the filing
fee of $205.00 has not been paid. No evidence that appellants are excused by statute
or the Texas Rules of Appellate Procedure from paying costs has been filed. See
Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellants are ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before October 31, 2018. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM